Citation Nr: 0740056	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO. 04-43 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals, right knee 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978 and on several verified periods of active duty 
for training (ACDUTRA) for the South Carolina National Guard 
until January 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals, right 
knee injury. 


FINDING OF FACT

There is no competent medical evidence of record that shows 
that the veteran has chronic residuals of a right knee injury 
as a result of any incident of active service or ACDUTRA. 


CONCLUSION OF LAW

Residuals of a right knee injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter 
dated in March 2004, the veteran was advised in accordance 
with the law, prior to the July 2004 rating decision, and in 
accordance with the requirements of C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran did not receive Dingess notification in this regard. 
However, since the preponderance of the evidence is against 
the aforementioned claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical records, VA and private 
treatment records. There are no known additional records to 
obtain. 

A hearing was offered, and scheduled, but the veteran failed 
to report for the December 2005 Travel Board hearing. As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for the residuals of a right 
knee injury, based upon service incurrence. The veteran 
claims that he injured his right knee playing basketball in 
service. Thereafter, he claims that while on duty with the 
National Guard, he twisted his right knee again and reinjured 
it. He believes that he warrants service connection in this 
regard. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d). 
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a). INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2004). Presumptive periods do not apply to ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Service medical records are devoid of findings, treatment, or 
diagnosis for an injury of the right knee during active 
service. During that period, the veteran did complain of left 
knee problems in 1977, and chondromalacia of the left patella 
was diagnosed. On separation examination from active service 
in August 1978, clinical evaluation of the lower extremities 
was within normal limits. 

On enlistment examination into the South Carolina National 
Guard in June 1984, clinical evaluation of the lower 
extremities was described as normal. 

In September 1990, the veteran was seen by James A. McQuown, 
MD. The veteran was an inspector for Roberts Foundry and was 
seen complaining of right knee pain with symptoms of about 
two months. A couple of years prior to that time, he related 
had mild swelling which went away. He believed that occurred 
after a twisting incident while playing basketball but he did 
not have to use crutches and it seemed to go away. At the 
time of the examination, he had problems following 
volleyball. He had giving away of the right knee, no locking 
and no noises. He had no other joint problems. X-rays of the 
right knee showed rather considerable medial joint space 
narrowing and a rather significant degree of patellar alter. 
At the time of the examination, Dr. McQuown did not think 
that the veteran was having enough symptoms  to warrant an 
operation. The letter was submitted in December 1992, 
February 1993, and May 1993, to indicate that the veteran had 
impairment of the right knee to prohibit him from running two 
miles. He also was placed on permanent profile for National 
Guard purposes in May 1993 and November 1995 for his right 
knee. A September 1996 medical statement required by the 
State Medical Duty Review Board (MDRB) was presented 
regarding the veteran's ability to perform his MOS duties. It 
noted the veteran had a history of hypertension and diabetes, 
but no mention was made related to a right knee disorder. The 
medical statement indicated that he was able to perform the 
duties of his MOS. However, in October 1996, his case was 
reviewed by the MDRB and a recommendation was made for him to 
separate from service. Nothing related to his right knee was 
mentioned. 

After separation from service, the veteran was seen in 
August 2000, at Lakelands Orthopaedic Clinic, complaining of 
a history of right knee pain. His x-rays showed 
tricompartment arthritis and osteophytes and tilted lateral 
patella facet. Surgery was recommended. In July 2002, a 
partial meniscectomy was performed at the Outpatient Surgery 
Center. 

VA treatment records from 2003 to 2005 were associated with 
the claims folder. These records showed the veteran as seen 
periodically for right knee degenerative joint disease. 

After a thorough review of the record, the veteran's claim 
for service connection for residuals of a right knee injury 
must fail. The evidence of record discloses that a chronic 
right disability had its onset in or about 1990. It is not 
shown, however, that this condition was precipitated by an 
event while the veteran was serving on active duty or during 
ACDUTRA. Service medical records make reference to the 
veteran seeking treatment for a left knee problem while on 
active duty, but do not mention a right knee injury or 
condition. National Guard records confirm that he was placed 
on a profile because of right knee difficulties, but do not 
demonstrate that he sustained a right knee injury or 
aggravate a previous condition while on ACDUTRA. Accordingly, 
service connection for a right knee disability is not in 
order. 

Only the veteran's reported history and complaints have 
attributed the right knee disorder to service. The veteran's 
statements, while acknowledged by the Board, lack probative 
value, as he has not shown, nor claimed, that he possesses 
the medical expertise that is required to render a competent 
opinion as to actual diagnoses and/or medical causation. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

McClendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McClendon are not met 
in this case as there is nothing of record to suggest that 
the veteran currently has a right knee disability related to 
active military service or ACDUTRA..

Accordingly, service connection for residuals of a right knee 
injury is denied. The evidence is not so evenly balanced as 
to raise doubt as to any material issue. 38 U.S.C.A. § 5107.




ORDER

Service connection for residuals of a right knee injury is 
denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


